     Case 1:19-cv-00653-AWI-EPG Document 18 Filed 06/05/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7                          IN THE UNITED STATES DISTRICT COURT

 8                              EASTERN DISTRICT OF CALIFORNIA

 9
      ALLEN HAMMLER,.                                  CASE NO. 1:19-cv-00653-AWI-EPG
10
                         Plaintiff,                    ORDER DENYING AS MOOT MOTION
11                                                     TO EXPEDITE
12           v.
13                                                     (ECF No. 17)
      GOOCH, et al.,
14
                         Defendants.
15

16

17

18          On June 4, 2020, Plaintiff filed a Motion to Expedite Case D[ue] to Imminent Danger,
19   (ECF No. 17). The day before, the Court had issued a screening order with findings and
20   recommendations to the district judge. (ECF No. 16). The current deadline is with Plaintiff to
21   respond to the findings and recommendations. Therefore, Plaintiff’s motion is DENIED AS
22   MOOT.
23
     IT IS SO ORDERED.
24

25      Dated:     June 5, 2020                               /s/
26                                                     UNITED STATES MAGISTRATE JUDGE

27

28
                                                      1
